REASON FOR ALLOWANCE
Claims 1 and 4-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
With regards to claim 1, applicant has incorporated dependent claims 2 and 3 into claim 1.  This previously indicated allowable subject matter is not disclosed or made obvious by the prior art of record.  With regards to claim 12, the Examine agrees with applicant that the structural limitations of previously indicated allowable claim 13 (i.e. the leash portion with its corresponding structure), and consistent with the allowable subject matter of previous claim 3, now places claim 12 in condition for allowance.  Restated, the structural limitations added from previous claim 13 into claim 12 provide enough structural difference over the prior art of record and are also consistent with current amendments to claim 1.
As claims 1 and 12 are allowed, dependent claims 4-11 and 13-15 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/23/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711